                      1     Leonard M. Shulman – Bar No. 126349
                            Ryan D. O’Dea – Bar No. 273478
                      2     SHULMAN BASTIAN FRIEDMAN & BUI LLP
                            100 Spectrum Center Drive, Suite 600
                      3     Irvine, CA 92618
                            Telephone:    (949) 340-3400
                      4     Facsimile:    (949) 340-3000
                            Email:        lshulman@shulmanbastian.com;
                      5                   rodea@shulmanbastian.com

                      6     Attorneys for Defendants Aurora Capital Advisors, Richard
                            Babcock, Anthony Nobles and Med-Venture Investments, LLC
                      7

                      8

                      9                            UNITED STATES BANKRUPTCY COURT

                    10                NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

                    11

                    12      In re                                              Case No.: 15-bk-50801-MEH

                    13      ROBERT BROWER SR.,                                 Chapter 11

                    14                        Debtor.                          Adv. No.: 21-ap-05029-MEH
                            _____________________________________
                    15                                                         AURORA CAPITAL ADVISORS,
                            MICHAEL G. KASOLAS, solely in his                  RICHARD BABCOCK, ANTHONY
                    16      capacity as the Liquidating Trustee for the        NOBLES AND MED-VENTURE
                            Robert Brower Sr. Liquidating Trust,               INVESTMENTS, LLC's MOTION TO
                    17                                                         DISMISS COMPLAINT PURSUANT TO
                                                 Plaintiff,                    RULE 12(b)(6)
                    18
                            v.                                                 [Notice of Motion and Memorandum of
                    19                                                         Points and Authorities Concurrently Filed]
                            PATRICIA BROWER, solely as trustee of
                    20      the BROWER TRUST (2015), dated June 30,            Hearing Date:
                            2015; GREAT AMERICAN WINERIES,                     Date: October 12, 2021
                    21      INC., a California corporation; DEERLEAF           Time: 11:00 a.m.
                            HOLDINGS, INC., a Delaware corporation;            Place: Courtroom 11
                    22      ROBERT BROWER, JR., an individual;                        United States Courthouse
                            MED-VENTURE INVESTMENTS, LLC, a                           280 South First Street
                    23      California   limited    liability company;                San Jose, California 95113
                            AURORA CAPITAL ADVISORS, a
                    24      California general partnership; RICHARD            [To Be Held Telephonic or Video]
                            BABCOCK, an individual and general partner
                    25      of Aurora Capital Advisors; ANTHONY
                            NOBLES, an individual and general partner of
                    26      Aurora Capital Advisors; COASTAL WINE
                            SERVICES, LLC, a California limited
                    27      liability company; WILFORD BUTCH,
                            LINDLEY, an individual; POHANKA OF
                    28      SALISBURY, INC., a Maryland corporation;
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                           1
100 Spectrum Center Drive
        Suite 600
               Case: 21-05029DEFENDANTS'
    Irvine, CA 92618                      MOTION
                               Doc# 10 Filed:       TO DISMISS
                                              09/07/21  Entered: PURSUANT    TO RULE
                                                                 09/07/21 11:52:34   12(b)(6)
                                                                                   Page 1 of 7
                            JAURIGUE LAW GROUP, a California
                      1     professional corporation dba JLG Lawyers;
                            JOHNSON, ROVELLA, RETTERER,
                      2     ROSENTHAL & GILLES, LLP, a limited
                            liability partnership; and OLDFIELD
                      3     CREELY, LLP, a limited liability
                            partnership,
                      4
                                               Defendants.
                      5

                      6

                      7

                      8

                      9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                        2
100 Spectrum Center Drive
        Suite 600
               Case: 21-05029DEFENDANTS'
    Irvine, CA 92618                      MOTION
                               Doc# 10 Filed:       TO DISMISS
                                              09/07/21  Entered: PURSUANT    TO RULE
                                                                 09/07/21 11:52:34   12(b)(6)
                                                                                   Page 2 of 7
                      1     TO THE HONORABLE M. ELAINE HAMMOND, UNITED STATES BANKRUPTCY
                      2     JUDGE, PLAINTIFF, ALL DEFENDANTS AND ALL THEIR ATTORNEYS OF
                      3     RECORD:
                      4            Defendants Aurora Capital Advisors, Richard Babcock, Anthony Nobles and Med-Venture
                      5     Investments, LLC (collectively, "Defendants") hereby bring this motion to dismiss (“Motion”) the
                      6     first, second, third, fourth, fifth, sixth and tenth claims for relief contained within the complaint
                      7     (the "Complaint") filed by Michael G. Kasolas ("Plaintiff") liquidating trustee for the bankruptcy
                      8     estate of Robert Brower, Sr.
                      9            As detailed in the concurrently filed Memorandum of Points and Authorities, the
                    10      Complaint consists of a jumble of claims and contentions – that when taken together and viewed
                    11      in a light most favorable to Plaintiff, fail to state a single claim for relief against Defendants. At
                    12      the most fundamental level, all claims against Defendants must be dismissed because the Proceeds 1
                    13      used to make the Med-Venture Transfer and the Aurora Transfer were not property of the estate.
                    14      Flowing from this unavoidable reality is the fact that all substantive claims asserted against
                    15      Defendants are dispositively deficient and amendment of the Complaint would be futile.
                    16      Furthermore, virtually all substantive claims for relief asserted against Defendants are time-barred
                    17      under applicable law and no exceptions exist to otherwise toll any controlling statute of limitation.
                    18      Finally, the Complaint fails to comply with applicable federal pleading standards and constitutes
                    19      an impermissible "shotgun pleading" due to Plaintiff lumping together ten (10) claims for relief
                    20      against fifteen (15) defendants, while at the same time relying upon indiscriminate application of
                    21      "incorporation by reference."
                    22      ///
                    23      ///
                    24      ///
                    25      ///
                    26      ///
                    27
                            1
                              All capitalized terms not otherwise defined in this Motion shall have the meaning ascribed to
                    28      same in the accompanying Memorandum of Points and Authorities.
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                            3
100 Spectrum Center Drive
        Suite 600
               Case: 21-05029DEFENDANTS'
    Irvine, CA 92618                      MOTION
                               Doc# 10 Filed:       TO DISMISS
                                              09/07/21  Entered: PURSUANT    TO RULE
                                                                 09/07/21 11:52:34   12(b)(6)
                                                                                   Page 3 of 7
                      1             Therefore, and for the reasons detailed in the Memorandum of Points and Authorities, the
                      2     Complaint has no merit or basis in fact and must be dismissed without leave to amend for failure
                      3     to state a plausible claim for relief. Accordingly, Defendants respectfully request that the Motion
                      4     be granted in its entirety and Plaintiff's first, second, third, fourth, fifth, sixth and tenth claims for
                      5     relief against Defendants be dismissed without leave to amend.
                      6

                      7
                                                                     SHULMAN BASTIAN FRIEDMAN & BUI LLP
                      8

                      9

                    10        Dated: September 7, 2021               By: /s/ Ryan D. O’Dea
                                                                        Leonard M. Shulman
                    11                                                  Ryan D. O’Dea
                                                                        Attorneys for Defendants Aurora Capital Advisors,
                    12
                                                                        Richard Babcock, Anthony Nobles and Med-Venture
                    13                                                  Investments, LLC

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                                4
100 Spectrum Center Drive
        Suite 600
               Case: 21-05029DEFENDANTS'
    Irvine, CA 92618                      MOTION
                               Doc# 10 Filed:       TO DISMISS
                                              09/07/21  Entered: PURSUANT    TO RULE
                                                                 09/07/21 11:52:34   12(b)(6)
                                                                                   Page 4 of 7
   In re:       Robert Brower Sr - Debtor
   BK Case No.: 15-bk-50801-MEH

   Michael G. Kasolas, etc., et al vs. Patricia Brower, etc., et al
   ADV NO. 21-ap-05029-MEH




                 CERTIFICATE OF SERVICE

          I, Lori Gauthier, declare that I am a citizen and resident of the United States of America and

   over 18 years of age and not a party to the within entitled litigation. My business address is Shulman

   Bastian Friedman & Bui LLP, 100 Spectrum Center Drive, Suite 600, Irvine, CA 92618. On this

   date I served the following documents on the person named below by placing a true copy thereof in a

   sealed envelope with first class postage thereon, fully prepaid, in the United States mail at Irvine,

   California addressed as addressed below or by e-mail or by electronic filing, as set forth below:


   AURORA CAPITAL ADVISORS, RICHARD BABCOCK, ANTHONY NOBLES AND MED-
   VENTURE INVESTMENTS, LLC's MOTION TO DISMISS COMPLAINT PURSUANT TO
   RULE 12(b)(6)


          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct and that this declaration was executed on September 7, 2021 at Irvine,

   California.



                                                                 /s/ Lori Gauthier


ELECTRONIC SERVICE LIST:

   • Jessica Wellington      ecf@bg.law

   All ECF Participants




     Case: 21-05029       Doc# 10      Filed: 09/07/21     Entered: 09/07/21 11:52:34        Page 5 of 7
MAIL SERVICE LIST:



   Aurora Capital Advisors,
   18101 Von Karman, Suite 230
   Irvine, CA 92612

   Richard Babcock,
   245 Woodscape Ct.
   Alpharetta, GA 30022-3245

   Patricia Brower
   2 Christopher Court
   Flanders, NJ 07836

   Robert Brower, Jr.
   25 Sunderland Lane
   Katonah, NY 10536

   Coastal Wine Services, LLC,
   Attn: Willford Brooks Lindley, agent
   340 El Camino Real South
   Salinas, CA 93901

   Deerleaf Holdings, Inc.,
   c/o United States Corporation Agents, In
   221 N. Broad St., Suite 3A
   Middletown, DE 19709

   Great American Wineries, Inc.
   Attn:Robert Brower, Jr., Agent
   28088 Barn Court
   Carmel, CA 93923

   Jaurigue Law Group,
   Attn: Michael Jaurigue, Managing Shareho
   300 W. Glenoaks Blvd., #300
   Glendale, CA 91202

   Johnson, Rovella, Retterer, Rosenthal & Gilles, LLP,
   Attn: Paul Rovella, Managing Partner
   530 San Benity Street, Suite 202
   Hollister, CA 95023

   Wilford Butch Lindley
   340 El Camino Real South
   Salinas, CA 93901

   Med-Venture Investments, LLC,
   Attn: Rhonda Nobles, agent
   17080 Newhope Street
   Fountain Valley, CA 92708

   Anthony Nobles,
   17080 Newhope Street
   Alpharetta, GA 30022-3245

     Case: 21-05029      Doc# 10     Filed: 09/07/21      Entered: 09/07/21 11:52:34   Page 6 of 7
Oldfield Creely, LLP,
Attn: Douglas Oldfield, Member
Carmel-By-The- Sea, CA 93923

Pohanka of Salisbury, Inc.,
Attn: Neal Johnson, agent for service
1772 Ritchie Station Court
Capital Heights, MD 20743




  Case: 21-05029       Doc# 10     Filed: 09/07/21   Entered: 09/07/21 11:52:34   Page 7 of 7
